Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 1 of 25 PageID #: 218




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

BLUELINE RENTAL, LLC; and                          )
UNITED RENTALS, INC.                               )
                                                   )
                         Plaintiffs,               )
                                                   )
v.                                                 )       No. 1:18-CV-00195-SNLJ
                                                   )
DANA ROWLAND;                                      )
ALESHIA MUSGRAVE;                                  )
JOSEPH KELPE; and                                  )
SUNBELT RENTALS, INC.,                             )
                                                   )
                         Defendants.               )

                                  FIRST AMENDED COMPLAINT

         COME NOW Plaintiffs BlueLine Rental, LLC (“BlueLine”) and United Rentals, Inc., by

and through their attorneys, and for their First Amended Complaint against Defendants Dana

Rowland, Aleshia Musgrave, Joseph Kelpe, and Sunbelt Rentals, Inc. (collectively

“Defendants”), state:

                             PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff BlueLine was a Delaware limited liability company with its principal place

of business in The Woodlands, Texas. BlueLine provided heavy industrial and construction

equipment rentals through a network of branches located throughout the United States.

         2.      Plaintiff United Rentals is the successor in interest to BlueLine. 1 United Rentals

acquired BlueLine in October 2018. United Rentals is a Delaware corporation with its

headquarter offices located in Stamford, Connecticut.




1
 References throughout this Amended Complaint to “BlueLine” should be considered to also include “United
Rentals, Inc.” as of the effective date of sale of BlueLine to United Rentals, in or about October 2018.

                                                       1
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 2 of 25 PageID #: 219




         3.    Defendant Dana Rowland is the former Branch Manager at BlueLine’s Scott City,

Missouri Branch (the “Scott City Branch”). She is a resident of Jackson, Missouri.

         4.    Defendant Aleshia Musgrave is a former BlueLine Inside Sales Representative.

On information and belief, she is a resident of Missouri.

         5.    Defendant Joseph Kelpe is a former Outside Sales Representative. On

information and belief, he is a resident of Missouri.

         6.    On information and belief, Defendant Sunbelt Rentals, Inc. (“Sunbelt”) is a North

Carolina corporation with its principal place of business in South Carolina, and multiple

branches in Missouri.

         7.    This case arises from Rowland and Kelpe’s breaches of contracts and tortious and

wrongful conduct committed by Defendants in Missouri within this judicial district.

         8.    This Court has jurisdiction over the claims because: (1) there are no matters

pending between the parties in any other jurisdiction; (2) BlueLine was a Delaware limited

liability company with its principal place of business in Texas; (3) United Rentals is a Delaware

corporation with its principal place of business in Connecticut; (4) Rowland, Musgrave, and

Kelpe are, on information and belief, residents of Missouri; (4) Defendant Sunbelt is a North

Carolina corporation with its principal place of business in South Carolina and therefore the

parties are diverse pursuant to 28 U.S.C. § 1332; and (5) the amount in controversy exceeds

$75,000.

                                  GENERAL ALLEGATIONS

A.       Background on BlueLine

         9.    BlueLine provided heavy industrial and construction equipment rentals since

2001. BlueLine’s business model relied on a network of branches located nationwide.


                                                 2
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 3 of 25 PageID #: 220




         10.    The Scott City Branch is located at 2520 E. Outer Rd., Scott City, Missouri, now

operating as United Rentals.

         11.    The Scott City Branch provided construction equipment rentals for a number of

local and regional businesses.

         12.    Each BlueLine Branch was operated by a Branch Manager. BlueLine’s Branch

Managers were responsible for directing all operational aspects of the branch, including hiring,

training, and development of personnel. In addition, the Branch Manager was responsible for

directing sales activities and meeting sales targets to ensure the Branch is profitable. The Branch

Manager also played a critical role in customer service by developing, strengthening, and

maintaining relationships with BlueLine’s customers.

B.       Rowland’s Employment with BlueLine

         13.    BlueLine hired Rowland on September 4, 2012, as an Inside Sales Representative

at the Scott City Branch f/k/a as the Cape Girardeau Branch. On or about March 30, 2017,

Rowland was promoted to Scott City Branch Manager. As Branch Manager, Rowland oversaw

eight employees, and managed customer accounts and relationships on behalf of the Branch.

         14.    On April 8, 2015, Rowland executed an Employee Confidentiality,

Nonsolicitation and Noncompetition Agreement (the “Agreement”). See Ex. A, Agreement.

         15.    Pursuant to Section 524 of the Agreement, Rowland agreed that she would not

solicit BlueLine’s customers six months after termination of her employment. The Agreement

specifically stated:


                No Solicitation of Customers. While employed by the Company
                and for six (6) months after termination of that employment for any
                reason, Employee will not, directly or indirectly, call on, service,
                solicit, attempt to solicit, or undertake any affirmative efforts, on
                behalf of or with any entity that is engaged in the business of renting
                or leasing construction or construction-related equipment, to divert

                                                  3
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 4 of 25 PageID #: 221



                or take away from the Company any person, firm, corporation, or
                other entity who is both (i) a current customer of the Company or its
                affiliates and (ii) to whom Employee, directly or indirectly, provided
                services, contracted with, or solicited business on behalf of the
                Company within the twelve (12) months prior to the termination of
                Employee's employment with the Company. For purposes of this
                Section 4, prohibited solicitations include, but are not limited to, any
                act of solicitation with a prohibited contact through any use of social
                media (such as by posting, updating status, advising of new
                employment, instant message, etc.).

Id. at § 524.

         16.    Additionally, Rowland also expressly agreed she would not solicit or recruit

BlueLine’s employees to work for another entity in the same industry as BlueLine (i.e. renting or

leasing construction or construction-related equipment). The Agreement specifically stated:

                No Solicitation of Other Employees. While employed by the
                Company and for six (6) months after termination of that
                employment for any reason, Employee will not, directly or
                indirectly, solicit or recruit, or attempt to solicit or recruit, any
                employee of the Company for employment by, or to undertake or
                form any business relationship with, Employee or any entity that is
                engaged in the business of renting or leasing construction or
                construction-related equipment. The restriction set forth in this
                Section 5 shall only apply to the solicitation of individuals employed
                by the Company at the time of the solicitation and/or recruitment
                with whom the Employee had contact on behalf of the Company. To
                indirectly solicit or recruit an employee includes, without limitation,
                to divulge information about an employee to another person that
                would assist or help that person to solicit or recruit the employee.


Id. at § 525.

         17.    Rowland’s position as Branch Manager provided her with access to BlueLine’s

confidential information including pricing policies, sales data, information regarding customers

(current and prospective), and other market data. Among other things, Rowland had access to

BlueLine’s entire Salesforce and Rentalman databases, which provide customer rates, customer

proposals, customer lists and contact information, customer sales trends, and reports of

upcoming jobs and projects. She also had access to payroll information for her entire branch of

                                                   4
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 5 of 25 PageID #: 222




employees, district financial information, equipment pricing, applicant information, and vendor

agreements.

         18.   Under Section 522 of the Agreement, Rowland acknowledged and agreed that she

was in a position of trust with BlueLine and that BlueLine provided her confidential and trade

secret information, which is valuable and unique to BlueLine. She agreed that she would not

under any circumstances “directly or indirectly” use or disclose any confidential information

belonging to BlueLine. She also agreed that she would not use BlueLine’s confidential

information for her personal benefit.

         19.   Under Section 526 of the Agreement, she also agreed, among other obligations,

that she would not, while employed with BlueLine and for a period of six months following

termination of her employment with BlueLine for any reason, directly or indirectly be “engaged

in any business” that rents or leases construction or construction-related equipment within a 50-

mile radius of the BlueLine office or facility in which she performed services on behalf of

BlueLine.

         20.   Rowland further agreed under Section 529 that she was employed “in a position

of trust and confidence” with BlueLine. As such, she agreed that she “owes the Company a duty

of loyalty and that the obligations described in this Agreement are in addition to, and not in lieu

of, the obligations [Rowland] owes the Company under the common law and applicable

statutes.”

         21.   Pursuant to Section 528 of the Agreement, Rowland agreed that the time periods

referenced in her Agreement “shall be tolled and extended for any time during which [Rowland]

is in violation of the restrictions. If the Company initiates legal action to enforce the restrictions

and obtains an injunction against [Rowland], then the appropriate restrictive time period(s) will


                                                  5
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 6 of 25 PageID #: 223




begin to run on the date the injunction is entered. [Rowland] agrees that such an extension under

the circumstances is necessary and appropriate to provide the Company with the bargained-for

protection of its Confidential Information and other legitimate business interests.”

         22.    Rowland further acknowledged under Section 530(jjj) of the Agreement that “the

provisions of this Agreement have been carefully designed to restrict [her] activities to the

minimum extent necessary for the protection of the Company’s bona fide business interests.

[Rowland] has carefully considered these restrictions, and [Rowland] confirms that they will not

unduly restrict [Rowland’s] ability to obtain a livelihood. [Rowland] expressly agrees that the

covenants . . . are reasonable with respect to their duration, geographical area and scope, as

applicable.”

         23.    Rowland also agreed under Section 527 that, “in light of the importance of the

Company’s legitimate business interests, any violation or threatened violation of any of the

restrictive covenants within this Agreement will result in irreparable harm to the Company, the

exact extent of which will be difficult to ascertain, and that the remedies at law for any such

violation would not be reasonable or adequate compensation to the Company for such violation.

Accordingly, [Rowland] agrees that if . . . she violates these covenants, in addition to any other

remedy that may be available to the Company at law or in equity, the Company shall be entitled

to specific performance and immediate injunctive relief, including the entry of a temporary

restraining order in state or federal court and preliminary and permanent injunctive relief

restraining activities that violate this Agreement . . . .”

         24.    In addition, Section 542 of the Agreement provides: “In the event of a dispute

involving the interpretation or enforcement of this Agreement, a court shall award reasonable

attorneys’ fees to the prevailing party.”


                                                    6
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 7 of 25 PageID #: 224




         25.   The Agreement further provided in Section 537 that “This Agreement shall inure

to the benefit of the Company’s successors and assigns.”

C.       Sunbelt Recruited Rowland and Simultaneously Worked with Her to Open A
         Competing Branch Before Rowland Had Resigned from BlueLine.

         26.   Weeks before Rowland’s employment with BlueLine ended, Rowland worked

with Sunbelt District Manager, Joseph Alonzo (“Alonzo”), to establish a branch that would

directly compete with BlueLine’s Scott City Branch, where Rowland remained employed.

         27.   Sunbelt was a direct competitor of BlueLine at the time and remains a direct

competitor of United Rentals, Inc.

         28.   For example, in a text message to Alonzo on February 19, 2018, Rowland stated

that she was preparing for her departure and invited Alonzo to view a building she had located to

serve as Sunbelt’s competing Scott City Branch. This occurred weeks before Rowland had

provided notice to BlueLine of her intent to resign.

         29.   On February 27, 2018, Alonzo instructed Rowland to hold off giving notice to

BlueLine of her resignation, despite the fact that Rowland was already assisting Sunbelt to

compete with BlueLine while still on BlueLine’s payroll.

         30.   On March 5, 2018, two days before Rowland provided notice of her resignation to

BlueLine, and weeks before her employment ended, she wrote in an email to Alonzo that she had

been encouraging a customer to do business with Sunbelt instead of BlueLine. Rowland stated

that the customer wanted to “kick[] Sunbelt off the job,” but Rowland did “damage control” and

convinced him to do business with Sunbelt over BlueLine. Again, while still employed as

BlueLine’s Scott City Branch Manager, Rowland also wrote to Alonzo that she had been

working with another customer “to get us [Sunbelt] in instead of BlueLine.” This discussion

occurred weeks before Rowland’s employment with BlueLine even ended.

                                                 7
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 8 of 25 PageID #: 225




D.       Rowland, with Sunbelt’s Encouragement, Misrepresented to BlueLine the Reason
         for Her Resignation.

         31.   On March 7, 2018, Rowland asked Alonzo whether she should falsely tell

BlueLine that she was “going to work for a previous employer.” Alonzo responded, “Yes And

see how it goes.”

         32.   In another text to Alonzo later that day, Rowland wrote that she had been telling

BlueLine “I’m going to work for my husband.” The statement made by Rowland to BlueLine

about working for her husband was false, and Rowland knew it was false at the time she made it.

         33.   On March 7, 2018, BlueLine’s District Manager, Jerry Montgomery received an

email from Rowland tendering her two-week notice from BlueLine. See Ex. B, 3/7/18 Rowland

Email.

         34.   In the March 7 email, Rowland explained that she was resigning because of an

“unexpected opportunity.” Id. She further explained in another email to Montgomery dated

March 13, 2018, that she was leaving to help her husband start his new business: “[A]t this time

I need to pursue this with my family and help my husband get his business going.” See Ex. C,

3/13/18 Rowland Email. This statement made by Rowland was false, and Rowland knew it was

false at the time she made it. Additionally, Rowland intentionally did not disclose to BlueLine

that she was commencing employment with Sunbelt.

         35.   Based on the false representations Rowland made in her March 7 and March 13

emails and to others at BlueLine, which were actively encouraged by Sunbelt, BlueLine believed

Rowland was resigning to help her husband with his new business venture.

         36.   With the understanding that Rowland was not leaving to work for a competitor,

BlueLine wiped clean her company-issued computer and telephone following her departure so

that it could be reissued and used by an active BlueLine employee.

                                                8
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 9 of 25 PageID #: 226




         37.    Unbeknownst to BlueLine, however, Rowland had in fact resigned to take a job at

Sunbelt.

         38.    But for Rowland’s misrepresentations to BlueLine about the reasons for her

resignation, BlueLine would have preserved the information on Rowland’s computer and cell

phone to determine if she had violated any of her obligations under the Agreement prior to her

departure.

         39.    BlueLine has since discovered that, on February 23, 2018, Sunbelt sent Rowland

a letter extending her an offer of employment as Profit Center Manager Trainee in Fenton,

Missouri. See Ex. D, 2/23/18 Sunbelt Offer Letter (“Sunbelt Offer Letter”).

         40.    On March 1, 2018, Rowland executed the Sunbelt Offer Letter where she

represented the following:

         You represent that you are not subject to any agreement prohibiting or
         restricting you from working in the rental equipment industry or competing
         with a prior employer. If this statement is incorrect, you MUST forward to
         Human Resources a copy of such agreement with your execution below.
         This offer of employment is contingent upon our review of such agreement.

         41.    Pursuant to the Sunbelt Offer Letter, Rowland should have forwarded Sunbelt a

copy of the Agreement. Indeed, Rowland’s offer of employment was “contingent” on Sunbelt’s

review of the Agreement.

         42.    As another condition of Rowland’s employment with Sunbelt, she was required to

execute an Employment Agreement with Sunbelt that contained several restrictive covenant

obligations, limiting her ability to compete with Sunbelt or solicit Sunbelt employees and

customers for one year following termination of her employment with Sunbelt for any reason. In

other words, while Sunbelt assisted Rowland and others to breach their restrictive covenant

agreements with BlueLine, Sunbelt simultaneously required its employees to abide by its own


                                                 9
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 10 of 25 PageID #: 227




restrictive covenant obligations.

E.       Rowland and Sunbelt Raided BlueLine’s Scott City Branch, in Violation of
         Rowland’s Obligations Under Her Agreement with BlueLine.

         43.   Rowland actively and aggressively solicited BlueLine employees to join Sunbelt,

in violation of her obligations to BlueLine under the Agreement.

         44.   Rowland’s solicitation of other BlueLine employees to terminate their

employment relationships with BlueLine began, at the latest, on her last day of employment with

BlueLine on March 29, 2018. That day, Rowland gathered the employees at the Scott City

Branch, informed them that she was going to work at Sunbelt, and that she would be working

with them “again soon.”

         45.   Rowland further told the staff at the Scott City Branch that, if anyone at BlueLine

asked, she was leaving to work “for the family business” and not at Sunbelt. Rowland therefore

intentionally encouraged others to make material misrepresentations and non-disclosures to

BlueLine.

         46.   In violation of her obligations under her Agreement with BlueLine, Rowland

continued to solicit employees at the Scott City Branch shortly after her departure, encouraging

them to join Sunbelt and falsely telling employees that BlueLine intended to close the Scott City

Branch. Sunbelt and Rowland secretly plotted and schemed for months with several BlueLine

employees to plan and implement their departure from BlueLine.

         47.   Rowland and Sunbelt actively and aggressively recruited Musgrave, in violation

of Rowland’s Agreement. In a text to Musgrave on April 10, 2018 for example, Rowland wrote

that Sunbelt District Manager “said to tell you hi.” Rowland further wrote: “Lol remind me

tomorrow and I’ll get his phone number for you. He asked me if you’re coming on board and I

told him I was trying to get you.” Musgrave responded, “Aww that’s awesome.”

                                                10
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 11 of 25 PageID #: 228




         48.   In another text, Rowland described having BlueLine employees working together

at Sunbelt, stating, “I can’t wait to have my family back . . . Sunbelt won’t know what hit them

when we get together.”

         49.   Sunbelt and Rowland did not stop with their recruitment of Musgrave—the goal

was to go after BlueLine’s Scott City Branch in order to cripple BlueLine’s operations in that

area. For example, Rowland admitted her scheme in a text to Musgrave on April 9, 2018,

writing that another BlueLine employee was “finally starting to put two [and two] together that

I’m going to try to bring every body except him [to Sunbelt].”

         50.   In another text, Musgrave wrote that “we are going to burn it [the BlueLine Scott

City Branch] the f*** down . . .” Rowland responded “you just made me pee a little! Made my

day.”

         51.   Rowland’s text messages with Kelpe also reveal that Rowland was involved in

recruiting him to leave BlueLine for Sunbelt. For example, on April 27, 2018, Rowland

coordinated and attended a “meet and greet” between Sunbelt, Musgrave, and Kelpe for the

purpose of encouraging Musgrave and Kelpe to join Sunbelt. Notably, this was more than two

months before either Kelpe or Musgrave resigned from BlueLine.

         52.   Kelpe and Rowland also discussed encouraging Jamie Proctor (another employee

who subsequently left BlueLine for Sunbelt) to leave BlueLine. Rowland wrote to Kelpe that

when several big BlueLine customers “puls out” [sic] and “every other big player cuts out” the

BlueLine Branch Manager “will be squirming.”




                                                11
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 12 of 25 PageID #: 229




         53.    As a direct result of Rowland’s efforts, in concert with Sunbelt, four employees

provided notice of their resignation within days of each other: Kelpe (resigned on July 6, 2018),

Fred Willferth (resigned on July 6, 2018), James Proctor, Foreman/Shop Forman (resigned on

July 9, 2018), and Musgrave (resigned on July 10, 2018).

         54.    The departure of four key BlueLine employees at the Scott City Branch within the

course of three days has crippled the Scott City Branch and its ability to serve its customers,

resulting in substantial losses in sales.

         55.    All four employees, Kelpe, Proctor, Wilferth and Musgrave, accepted positions at

Sunbelt. The four employees left BlueLine as a result of Rowland’s and Sunbelt’s indirect or

direct solicitations.

         56.    Prior to their departure, several of the former BlueLine employees who left to join

Sunbelt intentionally and permanently deleted data from their BlueLine-issued cell phones in an

effort to conceal unfair competition by Defendants.

         57.    As an example, on Proctor’s last day of employment, BlueLine’s new Scott City

Branch Manager, Mike Berini, asked Proctor to promptly return his BlueLine-issued cellphone.

In response, Proctor placed a cellphone on Berini’s desk and excused himself to go to the

restroom. Upon returning to Berini’s office, Proctor informed Berini that he had inadvertently

placed his personal phone on Berini’s desk and then handed Berini what he said was his

BlueLine-issued phone. Upon further review of the cell phone, BlueLine discovered that Proctor

had “factory reset” his BlueLine issued phone while in the restroom, permanently deleting all

data from the phone.

         58.    When Wilferth returned his BlueLine-issued cellphone at BlueLine’s request,

BlueLine discovered the phone had also been “factory reset,” resulting in the permanent deletion


                                                12
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 13 of 25 PageID #: 230




of all data on the phone. When asked about the deletions in his exit interview with BlueLine’s

Onboarding and Engagement Specialist, Stephanie LaGarce, Wilferth initially claimed that the

deletion was inadvertent and that he had hit the “wrong darn button.” Upon further questioning,

Wilferth admitted that his conduct was intentional. When asked whether he was going to work

for Sunbelt, Wilferth also initially claimed that he did not know, but later acknowledged that he

was in fact going to Sunbelt.

         59.   A forensic review of Kelpe and Musgrave’s BlueLine-issued cell phones revealed

that several messages exchanged in the weeks leading to their departure from BlueLine had been

permanently deleted from the phones.

F.       Rowland and Others Solicited BlueLine Customers in Concert with Sunbelt and in
         Violation of Their Contractual and Fiduciary Obligations to BlueLine.

         60.   Rowland’s solicitation of BlueLine customers aggressively continued after she

joined Sunbelt, and she schemed with and relied on then-current BlueLine employees for

assistance.

         61.   Months before Musgrave resigned from BlueLine, Rowland and Musgrave

actively conspired to move BlueLine customers to Sunbelt. On May 10, 2018, for example,

Musgrave wrote to Rowland: “hey I have about 10 customers want to go to set up an act w

sunbelt for our location do they need to wait till we get there or can they do online [sic]”?

Rowland responded, “Lol that’s awesome. They can online.” Musgrave proceeded to list

roughly a dozen customers she had been encouraging to do business with Sunbelt, to which

Rowland responded: “Oh sweet!” Musgrave further wrote, “And I’ve opened 6 new [accounts]

last month for here and they all said let them know when they can open [an account] up the[r]e

and they will open on[e] lol. . . I’ve talk[ed] to some big acts [accounts] too . . . All the cash




                                                  13
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 14 of 25 PageID #: 231




customers too. . . Rowland responded by encouraging Musgrave to “definitely keep doing what

you’re doing with them.”

         62.   Not only was Rowland’s and Musgrave’s conduct in clear violation of their

fiduciary duties and Rowland’s contractual obligations, they acted with full knowledge that their

actions would destroy BlueLine’s Scott City Branch; indeed, that appears to have been their

purpose. At one point, Musgrave wrote: “Oh girl I’ve been so bad . . . They won’t have no

business left . . .” (Id). Rowland responded, “Haha we have been together.”

         63.   In addition to conspiring with Musgrave, Rowland worked in coordination with

Kelpe to solicit BlueLine customers on Sunbelt’s behalf.

         64.   In fact, Kelpe is subject to an Employee Noncompetition, Nonsolicitation, and

Nondisclosure Agreement with BlueLine, which was executed on June 12, 2017. See Ex. G.

         65.   Under his Agreement with BlueLine, Kelpe was similarly prohibited from

soliciting BlueLine employees and customers for a period of twelve months following his

departure from BlueLine.

         66.   Kelpe was also prohibited under his Agreement with BlueLine from competing

with BlueLine within a 50-mile radius of the Scott City Branch for a period of twelve months

following his departure from BlueLine.

         67.   Kelpe repeatedly violated his Agreement in concert with Rowland and Sunbelt.

         68.   In fact, it appears Kelpe shared confidential BlueLine pricing information with

Rowland while she was employed with Sunbelt and Kelpe was still employed with BlueLine.

Kelpe also helped Rowland recruit BlueLine customers and employees for Sunbelt while he was

still employed with BlueLine, all in violation of his Agreement with BlueLine.




                                               14
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 15 of 25 PageID #: 232




         69.   When Kelpe joined Sunbelt, he continued to breach his BlueLine Agreement by

soliciting BlueLine customers with Rowland’s assistance.

         70.   BlueLine also learned that a Sunbelt employee called another of BlueLine’s

customers, Samron Midwest Contracting (“Samron”), and made a sales pitch to get Samron to

switch to Sunbelt. As part of the sales pitch, the Sunbelt employee specifically referred to the

fact that Rowland, who had previously been at BlueLine, was now employed at Sunbelt.

         71.   BlueLine has also learned that Sunbelt opened a new Branch within a short

distance from BlueLine’s Scott City Branch and that Rowland is now serving as the Branch

Manager for Sunbelt at its new location. Indeed, Rowland had been working with Sunbelt on

preparations for opening the new branch, in violation of her obligations under Section 526 of her

Agreement.

         72.   Once BlueLine discovered Rowland’s misconduct, BlueLine sent Rowland a

cease and desist letter demanding that she adhere to the terms of the Agreement and refrain from

engaging in any further violating contact. See Ex. E, July 9, 2018 Letter (“July 9 Letter”).

         73.   BlueLine requested assurances that Rowland would comply with all of her

obligations under her Agreement.

         74.   A demand letter was also sent to Sunbelt on July 9, 2018 to notify Sunbelt of

Rowland’s obligations under her Agreement. See Ex. F. In the demand letter, stated its

significant concerns that Rowland had been recruiting several BlueLine employees to join

Sunbelt and her solicitation of BlueLine’s customers, all in violation of her obligations under the

Agreement. BlueLine also notified Sunbelt that Rowland’s conduct was crippling BlueLine’s

Scott City Branch and was in direct violation of her Agreement. BlueLine requested that Sunbelt




                                                15
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 16 of 25 PageID #: 233




take immediate appropriate steps to ensure Rowland and other former BlueLine employees

employed by Sunbelt do not engage in actions that violate BlueLine’s rights.

         75.   Nonetheless, Rowland continued to solicit significant BlueLine customers long

after Sunbelt had notice of both Rowland and Kelpe’s contractual obligations.

         76.   Defendants’ conduct has caused significant financial damage to BlueLine and in

particular, to the Scott City Branch.

                                      COUNT I
                     BREACH OF CONTRACT/ INJUNCTIVE RELIEF
                             (Against Rowland and Kelpe)

         77.   Plaintiffs incorporate each previous allegation as if fully set forth herein.

         78.   Rowland and Kelpe entered into valid and enforceable Agreements not to solicit

BlueLine’s employees and customers after their separation from BlueLine.

         79.   Rowland breached the non-solicitation provisions in Sections 524 and 525 of her

Agreement by directly or indirectly recruiting or soliciting BlueLine employees and customers.

         80.   Kelpe similarly breached the non-solicitation provision in Section 4 of his

Agreement by soliciting BlueLine customers.

         81.   Kelpe also breached non-disclosure obligations under the Agreement by

disclosing confidential BlueLine information to Rowland when she was employed as a

competitor.

         82.   Kelpe and Rowland also breached non-disclosure obligations under the

Agreements by using confidential customer information to solicit BlueLine customers on behalf

of Sunbelt.

         83.   Rowland and Kelpe also violated the non-compete restrictions of their

Agreements by competing with BlueLine within the restricted area of their Agreements.


                                                 16
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 17 of 25 PageID #: 234




         84.   Rowland’s and Kelpe’s breaches of their Agreements have caused and are

continuing to cause BlueLine irreparable injury for which there is no adequate remedy at law,

including lost business relationships with valued customers and employees as well as harm to its

goodwill and reputation.

         WHEREFORE, Plaintiffs respectfully pray for judgment against Rowland and Kelpe as

follows:

         A.    That this Court issue an injunction restraining Rowland and Kelpe from:

                   a. Directly or indirectly soliciting, recruiting, or attempting to solicit or

                        recruit, current United Rentals employees for a period of six months from

                        entry of the injunction;

                   b. Directly or indirectly calling on, servicing, soliciting, or attempting to

                        solicit United Rentals customers for a period of six months from entry of

                        the injunction;

                   c. Directly or indirectly engaging in a business that rents or leases

                        construction or construction-related equipment within a 50-mile radius of

                        BlueLine’s former Scott City Branch located at 2520 E Outer Rd, Scott

                        City, MO 63780 for a period of six months from entry of the injunction.

                   d. Directly or indirectly using, communicating, disseminating, distributing,

                        or disclosing any confidential or trade secret information belonging to

                        BlueLine, as defined in their Agreements with BlueLine.

         B.    Judgment and damages in an amount to be proven at trial against Rowland and

               Kelpe.




                                                   17
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 18 of 25 PageID #: 235




         C.    Attorneys’ fees pursuant to Section 542 of Rowland’s Employee Confidentiality,

               Nonsolicitation and Noncompetition Agreement and Section 22 of Kelpe’s

               Employee Confidentiality, Nonsolicitation and Noncompetition Agreement.

         D.    For such other and further relief as the Court deems proper.

                                          COUNT II
                                DECLARATORY JUDGMENT
                                 (Against Rowland and Kelpe)

         85.   Plaintiffs incorporate each previous allegation as if fully set forth herein.

         86.   28 U.S.C. § 2201 provides that “[i]n a case of an actual controversy within its

jurisdiction . . . any Court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.”

         87.   An actual controversy exists between United Rentals as the successor in interest

to BlueLine and Rowland and Kelpe regarding United Rentals’ entitlement to enforce the

restrictive covenants in the Rowland and Kelpe’s Agreements with BlueLine.

         88.   The restrictive covenants in the Agreements are valid, binding and enforceable

against Rowland and Kelpe.

         89.   United Rentals as the successor in interest to BlueLine is therefore entitled to a

declaratory judgment that the restrictive covenants in the Agreements are valid and enforceable

against Rowland and Kelpe.

         WHEREFORE, Plaintiffs respectfully pray for judgment against Rowland and Kelpe as

follows:

         A.    That this Court issue a judgment declaring:

                   a. The Agreements are binding and enforceable;


                                                 18
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 19 of 25 PageID #: 236




                 b. Defendant Rowland has violated the terms and conditions in her

                       Agreement in that she has directly or indirectly solicited, recruited, or

                       attempted to solicit or recruit BlueLine employees;

                 c. Defendant Rowland and Defendant Kelpe have violated the terms and

                       conditions of their Agreements with BlueLine by directly or indirectly

                       calling on, servicing, soliciting, or attempting to solicit BlueLine/United

                       Rentals customers;

                 d. Defendants Rowland and Kelpe have violated the terms and conditions of

                       their Agreements with BlueLine by directly or indirectly engaging in a

                       business that rents or leases construction or construction-related

                       equipment within a 50-mile radius of BlueLine’s former Scott City Branch

                       located at 2520 E Outer Rd, Scott City, MO 63780;

                 e. Defendants Rowland and Kelpe have violated the terms and conditions of

                       the Agreements by directly or indirectly using, communicating,

                       disseminating, distributing, or disclosing any confidential or trade secret

                       information belonging to BlueLine, as defined in their Employee

                       Confidentiality, Nonsolicitation and Noncompetition Agreements with

                       BlueLine.

         B.   Judgment and damages in an amount to be proven at trial against Rowland and

              Kelpe.

         C.   Attorneys’ fees pursuant to Section 542 of Rowland’s Agreement and Section 22

              of Kelpe’s Agreement.

         D.   For such other and further relief as the Court deems proper.



                                                 19
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 20 of 25 PageID #: 237




                                     COUNT III
                          BREACH OF DUTY OF LOYALTY
                 AND USURPATION OF CORPORATE OPPORTUNITIES
                        (Against Rowland, Musgrave, and Kelpe)

          90.   BlueLine and United Rentals incorporate each previous allegation as if fully set

forth herein.

          91.   As employees of BlueLine, Rowland, Musgrave, and Kelpe owed duties of

loyalty to BlueLine, including to act fairly, honestly and in good faith.

          92.   As part of their duty of loyalty, during the course of their employment with

BlueLine, Rowland, Musgrave, and Kelpe owed a duty to BlueLine not to solicit BlueLine

employees to move to another employer or solicit BlueLine customers on behalf of a competitor.

          93.   Rowland, Musgrave and Kelpe breached their duties of loyalty, and/or conspired

to breach their duties of loyalty, by, among other things, soliciting BlueLine customers for the

benefit of Sunbelt while still employed with BlueLine.

          94.   Rowland also breached her duty of loyalty by soliciting BlueLine employees to

join Sunbelt while still employed by BlueLine and by planning to compete while employed with

BlueLine.

          95.   Rowland’s, Musgrave’s, and Kelpe’s behavior was in direct competition with

BlueLine and contrary to BlueLine’s interests.

          96.   Rowland’s, Musgrave’s, and Kelpe’s behavior directly caused, or contributed to

cause, damage to BlueLine in an amount to be proven at trial.

          97.   Rowland, Musgrave, and Kelpe’s actions were wanton, willful, malicious,

oppressive, and performed with conscious disregard and/or reckless indifference to BlueLine’s

rights.



                                                 20
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 21 of 25 PageID #: 238




         WHEREFORE, Plaintiffs respectfully pray for judgment against Rowland, Musgrave and

Kelpe as follows:

         A.     Judgment and damages in an amount to be proven at trial against Rowland,

                Musgrave, and Kelpe.

         B.     Punitive damages for Rowland, Musgrave, and Kelpe’s knowing and willful

                violation of their fiduciary duties.

         C.     For such other and further relief as the Court deems proper.

                                   COUNT IV
                        TORTIOUS INTERFERENCE WITH
                CONTRACT RELATIONS AND BUSINESS EXPECTANCIES
                             (Against all Defendants)

         98.    Plaintiffs incorporate each previous allegation as if fully set forth herein.

         99.    Defendants were aware of the existence of various agreements, business

expectancies, and relationships between BlueLine and its employees and customers.

         100.   Defendants intentionally, maliciously and improperly interfered, and/or conspired

to interfere, with BlueLine’s agreements, business expectancies, and relationships with

BlueLine’s customers and employees.

         101.   Defendants lacked justification for their tortious interference with BlueLine’s

contractual relationships and business expectancies, and such interference was done with

improper purposes and means.

         102.   Defendants’ tortious conduct caused, or contributed to cause, a breach of

BlueLine’s agreements, business expectancies and relationships with BlueLine’s employees and

customers.

         103.   Defendants’ conduct caused, or contributed to cause, damage to BlueLine in an

amount to be proven at trial.

                                                  21
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 22 of 25 PageID #: 239




         104.      Defendants’ actions were wanton, willful, malicious, oppressive, and performed

with conscious disregard and/or reckless indifference to BlueLine’s rights.

         WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants as follows:

              A.          Judgment and damages in an amount to be proven at trial against

                          Defendants.

              B.          Punitive damages for Defendants’ wanton, willful, and malicious actions.

              C.          For such other and further relief as the Court deems proper.

                                              COUNT V
                                      AIDING AND ABETTING
                                       (Against all Defendants)

         105.      BlueLine and United Rentals incorporate each previous allegation as if fully set

forth herein.

         106.      Defendants’ tortious conduct caused, or contributed to cause, damage to

BlueLine, in an amount to be proven at trial.

         107.      Defendants knew that their acts and tortious conduct constituted breaches of

duties owed to BlueLine.

         108.      Defendants substantially assisted one another, and/or encouraged one another to

achieve the breaches of duties owed BlueLine.

         109.      Defendants’ acts, as described herein, directly caused, or contributed to cause,

damage to BlueLine.

         110.      Defendants, and each of them, are jointly and severally liable to BlueLine for

aiding and abetting one another in their wrongful acts.

         111.      Defendants’ actions were wanton, willful, malicious, oppressive, and performed

with conscious disregard and/or reckless indifference to BlueLine’s rights.


                                                    22
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 23 of 25 PageID #: 240




         WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants as follows:

              A.          Judgment and damages in an amount to be proven at trial against

                          Defendants.

              B.          Punitive damages for Defendants’ wanton, willful, and malicious actions.

              C.          For such other and further relief as the Court deems proper.

                                    COUNT VI
                FRAUD/ FRAUDULENT CONCEALMENT/ NON-DISCLOSURE
                              (Against All Defendants)

         112.      Plaintiffs incorporate each previous allegation as if fully set forth herein.

         113.      Defendants owed a duty to BlueLine not to misrepresent and/or conceal the

circumstances of Rowland’s, Kelpe’s and Musgrave’s departure from BlueLine and their

recruitment and solicitation of BlueLine customers and employees.

         114.      Defendants breached their duties to BlueLine by misrepresenting and concealing

facts in numerous ways, including by deleting information from BlueLine devices, failing to

disclose and misrepresenting information about plans to leave, and failing to disclose and

misrepresenting contacts with BlueLine customers and employees.

         115.      Defendants’ failure to disclose and/or misrepresentations were done intentionally

in an effort to cripple BlueLine’s Scott City Branch.

         116.      BlueLine relied to its detriment on Rowland’s, Kelpe’s and Musgrave’s material

misrepresentations and failure to disclose.

         117.      Defendants’ fraudulent misrepresentations and/or concealment/non-disclosures

caused, or contributed to cause, damage to BlueLine in an amount to be proven at trial.

         118.      Defendants’ actions were wanton, willful, malicious, oppressive, and performed

with conscious disregard and/or reckless indifference to BlueLine’s rights.


                                                     23
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 24 of 25 PageID #: 241




     WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants as follows:

              A.       Judgment and damages in an amount to be proven at trial against Sunbelt.

              B.       Punitive damages for Defendants’ wanton, willful, and malicious actions.

              C.       For such other and further relief as the Court deems proper.

         DATED this 8th day of July, 2019.

                                             Respectfully submitted,

                                             TUETH KEENEY COOPER
                                             MOHAN & JACKSTADT, P.C.


                                             By: /s/ Ian P. Cooper
                                                Ian P. Cooper 32133MO
                                                Mollie G. Mohan 64754MO
                                                34 N. Meramec Avenue, Suite 600
                                                St. Louis, Missouri 63105
                                                (314) 880-3600
                                                (314) 880-3601 Facsimile
                                                icooper@tuethkeeney.com
                                                mmohan@tuethkeeney.com


                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                Mary Ellen Simonson
                                                Laura Pasqualone
                                                Jennifer Lee-Cota
                                                201 East Washington Street, Suite 1200
                                                Phoenix, AZ 85004
                                                msimonson@lrrc.com
                                                lpasqualone@lrrc.com
                                                jleecota@lrrc.com
                                                 (Pro hac)

                                             Attorneys for Plaintiffs




                                                24
108625854.1
Case: 1:18-cv-00195-SNLJ Doc. #: 34 Filed: 07/08/19 Page: 25 of 25 PageID #: 242



                                   CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing was served on all counsel of record

    through the Court’s ECF system on the 8th day of July, 2019.



                                               /s/    Ian P. Cooper
                                                 Ian P. Cooper




                                                 25
108625854.1
